Citation Nr: 0610903	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  04-33 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for eye injury 
residuals.

2.  Entitlement to service connection for eye injury 
residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from June 1966 to June 1970, 
including service in Vietnam.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Hartford Connecticut, which 
denied the veteran's petition to reopen his claim for service 
connection for eye injury residuals.  In its August 2004 
statement of the case (SOC), the RO reopened the claim, but 
denied it on the merits.

As to the veteran's claim for an increased rating for his 
service-connected post-traumatic stress disorder (PTSD), he 
withdrew that claim in a February 2005 statement in support 
of claim (VA Form 21-4138), and it is therefore not before 
the Board.  38 C.F.R. § 20.204 (2005).  In addition, the 
veteran did not file a notice of disagreement (NOD) to 
initiate an appeal of the RO's denial of his claim for 
service connection for a back disorder, so that issue is not 
currently before the Board.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.200 (2005).

The veteran cancelled his scheduled March 2005 RO hearing, 
but subsequently testified before the undersigned Veterans 
Law Judge (VLJ) of the Board at a December 2005 
videoconference hearing.

The reopened issue of entitlement to service connection for 
eye injury residuals on the merits is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In August 1991, the RO denied the veteran's claim for 
service connection for eye injury residuals, he was notified, 
and the veteran filed a timely notice of disagreement (NOD).  
Although notified in an April 1992 letter enclosing the SOC 
that he was required to file a Substantive Appeal in order to 
complete his appeal, the veteran did not do so.

2.  Some of the additional evidence received since that 
August 1991 decision, however, is neither cumulative nor 
redundant, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's August 1991 decision denying the claim for 
service connection for eye injury residuals is final.  38 
U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. §§ 3.104(a), 
20.200, 20.302(b), 20.1103 (2005).

2.  The evidence received since that August 1991 decision is 
new and material and, therefore, sufficient to reopen the 
claim for service connection for eye injury residuals.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In view of the action taken herein, further notice or 
development or notice is not indicated on the question of 
reopening.  See Dingess/Hartman v. Nicholson, Nos. 01-1917 & 
02-1506 (U.S. Vet. App. March 3, 2006).

Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Kightly v. Brown, 6 Vet. App. 200 (1994).  Only evidence 
presented since the last final denial on any basis (either 
upon the merits of the case, or upon a previous adjudication 
that no new and material evidence had been presented) will be 
evaluated, in the context of the entire record.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
This rule applies here even though, as noted, the RO reopened 
the claim in its August 2004 SOC.  See Barnett v. Brown, 8 
Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996) 
("the new and material evidence requirement was clearly a 
material legal issue which the BVA had a legal duty to 
address, regardless of the RO's actions").  Then, if new and 
material evidence has been received, the Board may proceed to 
evaluate the merits of the claim, but only after ensuring 
that VA's duty to assist has been fulfilled.  See Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations revised the definition of what 
constitutes new and material evidence, and this new 
definition applies to claims, such as this one, that were 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (codified at 38 C.F.R. § 3.156(a)).  
According to the revised 38 C.F.R. § 3.156(a), new evidence 
means existing evidence not previously submitted to agency 
decisionmakers, and material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence must not 
be cumulative or redundant of evidence previously on file at 
the time of the last denial and must raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R § 
3.156(a) (2005).

In August 1991, the RO denied the veteran's claim for service 
connection for eye injury residuals.  The veteran filed a 
timely November 1991 NOD, 38 C.F.R. § 20.302(a) (2005), and 
the RO responded with an April 1992 SOC and cover letter.  In 
the cover letter, the RO told the veteran to complete the 
enclosed VA Form 1-9 with his argument or "Substantive 
Appeal," and that if the RO did not hear from the veteran 
within sixty days, it would assume that he did not intend to 
complete the appeal and close his record.  See 38 U.S.C.A. 
§ 7105(d)(3) (West 2002); 38 C.F.R. § 20.302(b) (2005).  The 
veteran did not respond to this letter and thus did not 
complete his appeal, so the August 1991 decision became final 
and binding based on the evidence then of record.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.200, 
20.1103 (2005).  And, because the veteran did not perfect his 
appeal from that decision, there must be new and material 
evidence since that decision to reopen this claim and warrant 
further consideration of it on a de novo basis.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2005).  See also Hodge 
v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

The veteran claimed that he had sustained an eye injury 
during service when he was cleaning an engine aboard a ship 
off the coast of Vietnam and was accidentally splashed with 
carbon-removing acid.  One of the reasons for the August 1991 
denial was that there was no evidence of an eye injury in 
service because there are no notations regarding treatment 
for an eye injury in the service medical records (SMRs) or on 
the separation examination.  However, in an April 2004 
"buddy" statement, a fellow serviceman recalled an incident 
in which the veteran's eyes were burned by battery acid.  A 
lay person is competent to testify as to observed symptoms or 
incidents, and the April 2004 buddy statement is the first 
corroboration of the veteran's claim that he sustained an eye 
injury from acid during service.  See Falzone v. Brown, 8 
Vet. App. 398, 403 (1995).

In addition, there is some anecdotal evidence of eye 
complaints said to be associated with this injury.  Thus, 
with the indication that the injury occurred and that there 
may be some residual, assuming the credibility of this 
evidence the claim is reopened.

Thus, the evidence received since the last denial of the 
veteran's claim relates to an unestablished fact necessary to 
substantiate the claim, i.e., the existence of an in-service 
eye injury, and is neither cumulative nor redundant.  In 
addition, this evidence raises a reasonable possibility of 
substantiating the claim because, as explained in the REMAND 
portion of this decision, there is evidence that the veteran 
may have a current eye disorder that is related to service.  
The Board therefore finds that new and material evidence has 
been received warranting reopening the claim for service 
connection for eye injury residuals.


ORDER

The petition to reopen the claim for service connection for 
eye injury residuals is granted.


REMAND

One of the provisions of the VCAA, 38 U.S.C.A. § 5103A(d) 
(West 2002), provides that VA will provide a medical 
examination or obtain a medical opinion if the evidence 
reflects the existence of a current disability or persistent 
or recurrent symptoms of a disability that may be associated 
with military service, but the record does not contain 
sufficient medical evidence to decide the claim.  See also 
38 C.F.R. § 3.159(c)(4) (2005); Charles v. Principi, 16 Vet. 
App. 370, 374-75 (2002).

Although the May 1991 VA examination found no evidence of 
permanent damage from the claimed acid injury and an April 
1993 treatment note indicated ocular health was within normal 
limits, the September 2003 VA PTSD examination noted an eye 
condition among the other physical disorders listed in Axis 
III.  Thus, a new VA examination is warranted to determine 
the nature of the veteran's current eye disorder and whether 
it is related to the in-service incident.

In addition, the veteran, whose service with the Coast Guard 
included service in Vietnam, requested records from the NPRC 
(National Personnel Records Center), which sent some 
personnel records in response.  However, it does not appear 
that the NPRC sent all the service personnel records.  In 
light of the corroboration of the veteran's in-service eye 
injury and the absence of any reference to this injury in the 
SMRs, the RO should seek alternative sources of information 
including the complete service personnel records and unit 
records such as morning reports or sick call logs during the 
veteran's service in Vietnam.

The Board also notes that the RO's August 2003 VCAA letter 
explained only how to reopen a claim with new and material 
evidence and not how to establish service connection, see 
Kent v. Nicholson, No. 04-181 (Vet. App. March 31, 2006), 
slip op. at 10, and did not indicate to the veteran that he 
should provide any evidence in his possession that pertains 
to the claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-121 (2004).  On remand, the veteran should be provided 
appropriate VCAA notification regarding his reopened claim.

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Send a letter to the veteran 
explaining the application of the VCAA to 
his claim for service connection for eye 
injury residuals, including the 
notification requirements discussed in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (Vet. App. March 3, 
2006) and Kent v. Nicholson, No. 04-181 
(Vet. App. March 31, 2006).  Also, ask 
the veteran to identify the specific date 
on which his eye injury occurred, or at 
least the two month period during which 
the injury occurred.

2.  Contact the NPRC and any other 
appropriate organization and request the 
veteran's service personnel records and 
any morning reports or sick log reports 
or other unit records from on and around 
the date that the veteran identifies as 
the date his in-service eye injury 
occurred.

3.  After any additional evidence has 
been obtained, schedule the veteran for a 
VA eye examination to determine the 
nature and etiology of his eye disorder.  
The claims folder must be made available 
to the examiner, and the examiner is 
asked to indicate that he or she has 
reviewed the claims folder.  All 
necessary testing should be done and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.

The examiner should first identify any 
eye disorder that the veteran currently 
has.  Then, as to any identified 
disorder, indicate whether it is at least 
as likely as not that the veteran's eye 
disorder is related to an in-service 
injury from contact with acid, or 
otherwise related to service.  If no 
opinion can be rendered, an explanation 
should be set forth discussing why a 
response is not possible or feasible.  If 
no specific eye disability is found, that 
to should be set out clearly in the 
record.

4.  Then, review the additional evidence 
and readjudicate the claim, under all 
appropriate statutory and regulatory 
provisions and legal theories.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration after compliance 
with appropriate appellate procedures, including issuance of 
a SSOC.  No action by the veteran is required until he 
receives further notice.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the requested 
development.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


